

117 HR 4165 IH: Uplifting First-Time Homebuyers Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4165IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Ms. Van Duyne (for herself, Mr. Duncan, Mr. Mast, Mr. Steube, Mr. Stewart, and Mr. Donalds) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on qualified first-time homebuyer distributions, and for other purposes.1.Short titleThis Act may be cited as the Uplifting First-Time Homebuyers Act of 2021.2.Increasing the limitation on qualified first-time homebuyer distributions(a)In generalSection 72(t)(8)(B)(i) of the Internal Revenue Code of 1986 is amended by striking $10,000 and inserting $20,000.(b)Effective dateThe amendment made by this Act shall apply to taxable years beginning after December 31, 2020.